Mr. Justice Gary delivered the opinion of the Court. Questions not easy of solution are suggested, but not presented, by this record. The appellee applied to the County Court to be discharged from arrest on a oa. sa. issued by a justice, and was there victorious. The creditors appealed to the Circuit Court, the case was there tried by a jury, and the result was the same. The Circuit Court had no jurisdiction of that appeal; it should have been to this court. Huntington v. Metzger, 51 Ill. App. 222; not reversed as to this point in 158 Ill. 272. The judgment of the Circuit Court is reversed and the cause remanded, with directions to dismiss the appeal to that court. Reversed and remanded with directions.